Affirmed and Opinion filed November 21, 2002








Affirmed and Opinion filed November 21, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS.
14-02-00185-CR &
     
14-02-00186-CR
____________
 
MELESIO OVIEDO, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 155th District Court
Waller
County, Texas
Trial
Court Cause No. 01-06-10,715 & 01-06-10,716
 

 
O
P I N I O N
Following a jury trial, appellant was convicted two counts of
delivery of a controlled substance.  The
judge assessed punishment in trial court cause number 01-06-10,715 at
confinement for five years in the Institutional Division of the Texas
Department of Criminal Justice (TDCJ). 
In trial court cause number 01-06-10,716, the judge sentenced appellant
to two years in the State Jail Division of TDCJ.  Appellant filed timely notices of appeal.




Appellant's appointed counsel filed briefs in each cause
number in which he concludes that the appeals are wholly frivolous and without
merit.  The briefs meet the requirements
of Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L. Ed. 2d 493 (1967), by presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978).
Copies of counsel=s briefs were delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response in each
cause.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  A copy of the record in each
cause was delivered to appellant on September 7, 2002. As of this date, no pro
se response has been filed.
We have carefully reviewed the record and counsel=s briefs and agree that the appeals
are wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgments of the trial court are affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed November 21, 2002.
Panel consists of Justices
Edelman, Seymore, and Fowler.
Do not publish C Tex. R.
App. P. 47.3(b).